i          i        i                                                                   i      i      i




                                   MEMORANDUM OPINION

                                          No. 04-09-00491-CV

                                         Jose L. HERNANDEZ,
                                                Appellant

                                                     v.

                                              Lee BEEKLY,
                                                 Appellee

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-CI-01008
                              Honorable Michael Peden, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed:       September 23, 2009

DISMISSED

           Appellant has filed a motion indicating the parties have fully resolved and settled all issues

in dispute. Because the parties have reached a final settlement of all issues raised in this appeal,

appellant asks that we dismiss this appeal. See TEX . R. APP . P. 42.1(a)(1). Appellant’s motion to

dismiss is granted, and this appeal is dismissed. Costs of appeal are taxed against the appellant. See

id. at (d).

                                                          PER CURIAM